           Case 3:19-cv-01697-VC Document 73 Filed 07/02/19 Page 1 of 14




1     James J. Foster                                      MARK FOWLER (Bar No. 124235)
      Aaron S. Jacobs (CA No. 214953)                      mark.fowler@us.dlapiper.com
2     PRINCE LOBEL TYE LLP                                 CHRISTINE K. CORBETT (Bar No. 209128)
      One International Place, Suite 3700                  christine.corbett@us.dlapiper.com
3                                                          SUMMER TORREZ (Bar No. 264858)
      Boston, MA 02110
4     617-456-8000                                         summer.torrez@us.dlapiper.com
      jfoster@princelobel.com                              JONATHAN HICKS (Bar No. 274634)
5     ajacobs@princelobel.com                              jonathan.hicks@us.dlapiper.com
                                                           DLA PIPER LLP (US)
6     Attorneys for Plaintiffs                             2000 University Avenue
                                                           East Palo Alto, CA 94303-2214
7                                                          Tel: 650.833.2000
8
                                                           Attorneys for Defendant,
9                                                          APPLE INC.

10
                                      UNITED STATES DISTRICT COURT
11
                                   NORTHERN DISTRICT OF CALIFORNIA
12
                                           SAN FRANCISCO DIVISION
13
     UNILOC USA INC. and                                   Nos.: 3:19-cv-01697-VC
14   UNILOC LUXEMBOURG S.A.,
15
                             Plaintiffs,                   UPDATED JOINT CASE MANAGEMENT
16                                                         STATEMENT AND DISCOVERY PLAN
                        v.
17                                                         Hearing: July 10, 2019, at 10:00 a.m.
     APPLE INC.,
18                                                         Courtroom: 4, 17th floor
19                           Defendant.                    Judge: Hon. Vince Chhabria

20
             Current Plaintiffs, Uniloc USA, Inc., and Uniloc Luxembourg, S.A., (collectively, “Uniloc”),
21
     and Defendant, Apple Inc. (“Apple”), the parties to this action, submit this UPDATED JOINT
22
     CASE MANAGEMENT STATEMENT (see, e.g., Sections 5, 6, 8, 10, 17 for substantive changes
23
     from the initial Joint Case Management Statement), pursuant to the Standing Order for All Judges of
24
     the Northern District of California and Civil Local Rule 16-9.
25
     1.      Jurisdiction & Service
26
             This action is a patent infringement case involving U.S. Patent No. 6,836,654 (“the ’654
27
     patent”). This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).
28
                                                       1                  UPDATED JOINT CASE MANAGEMENT
     WEST\286607315.1                                                 STATEMENT AND DISCOVERY PLAN / CASE
                                                                                         NO. 3:18-cv-01697-VC
     3240630.v1
           Case 3:19-cv-01697-VC Document 73 Filed 07/02/19 Page 2 of 14




1              Uniloc USA and Uniloc Luxembourg intend to move to substitute Uniloc 2017 LLC—the

2    current assignee of the ’654 patent—as plaintiff. Apple will not oppose the motion, but reserves all

3    rights to object to that entity’s standing.

4              There are no disputes regarding jurisdiction or venue, and no parties that remain to be

5    served.

6    2.        Facts
7              Plaintiffs’ Statement

8              Uniloc alleges Apple infringes the ’654 patent, insofar as Apple imports, uses, offers for sale,

9    and sells electronic devices that utilize antitheft measures. Such devices include various models of

10   the iPhone and iPad.

11             Defendant’s Statement

12             Uniloc filed this case in the Western District of Texas on May 9, 2018. On May 11, 2018,

13   the court in the Western District of Texas stayed the case. On June 12, 2018, Apple filed a Motion

14   to Transfer the case to the Northern District of California, which was granted on March 28, 2019.

15   Because the case in the Western District of Texas was stayed pending Apple’s Motion to Transfer,

16   no patent related contentions or discovery occurred.

17             Uniloc alleges that Apple infringes the ’654 patent. Apple believes that the principal factual

18   issues in dispute will relate to (a) the non-infringement of the ’654 patent; (b) the invalidity of the
19   asserted claims, including how the supposed “inventions” were anticipated by or obvious over the

20   prior art; (c) whether any Uniloc entity has standing to sue Apple regarding the ’654 patent; (d) the

21   value, if any, of the ’654 patent; and (e) whether Uniloc conducted a reasonable pre-filing

22   investigation and whether it has or had good-faith basis for bringing or maintaining its claims against

23   Apple. On May 23, 2019, Apple filed an answer denying the material allegations of the Amended

24   Complaint and asserting a number of affirmative defenses.

25   3.        Legal Issues
26             The parties dispute the following legal issues:
27                     Whether any disputed claim term of the ’654 patent should be construed;
28
                                                          2                  UPDATED JOINT CASE MANAGEMENT
     WEST\286607315.1                                                    STATEMENT AND DISCOVERY PLAN / CASE
                                                                                            NO. 3:18-cv-01697-VC
     3240630.v1
           Case 3:19-cv-01697-VC Document 73 Filed 07/02/19 Page 3 of 14




1                      Whether Apple is liable for infringement of the ’654 patent pursuant to 35 U.S.C.
2                       § 271(a) and (b);

3                      Whether the asserted claims of the ’654 patent are directed to unpatentable, abstract
4                       ideas under 35 U.S.C. § 101;

5                      Whether the asserted claims of the ’654 patent are invalid and/or unenforceable under
6                       one or more of 35 U.S.C. §§ 102, 103, and/or 112;

7                      Whether Uniloc’s claims are barred or limited based on any affirmative defense;
8                      Whether or not Uniloc’s damages are limited under 35 U.S.C. § 287;
9                      The amount of damages and other monetary relief, if any, for which Apple is liable,
10                      assuming liability is proven, including costs, reasonable attorneys’ fees, and interest;

11                     Whether Apple is entitled to its costs, disbursements, and reasonable attorneys’ fees
12                      incurred in this action.

13   4.      Motions
14           Apple moved to dismiss Uniloc’s Complaint pursuant to Federal Rule of Civil Procedure

15   12(b)(6). Dkt. No. 25. The court stayed the case, save for preparation for the Initial Pretrial

16   Conference. Dkt. No. 27. Uniloc then filed its First Amended Complaint, vitiating Apple’s motion.

17   Dkt. No. 29.

18           The court held the Initial Pretrial Conference and granted Apple leave to file a motion to
19   transfer. Apple so moved, and the court granted the motion.

20           As noted above, plaintiffs intend to file a motion to substitute Uniloc 2017 as the plaintiff.

21           Apple anticipates filing a motion for summary judgment.

22   5.      Amendment of Pleadings
23           With the substitution of Uniloc 2017, the parties do not expect to further amend pleadings,

24   except with leave of court.

25   6.      Evidence Preservation
26           The parties have reviewed the ESI Guidelines. The parties have met and conferred pursuant
27   to Federal Rule of Civil Procedure 26(f) regarding reasonable and proportional steps to preserve

28
                                                            3                  UPDATED JOINT CASE MANAGEMENT
     WEST\286607315.1                                                      STATEMENT AND DISCOVERY PLAN / CASE
                                                                                              NO. 3:18-cv-01697-VC
     3240630.v1
           Case 3:19-cv-01697-VC Document 73 Filed 07/02/19 Page 4 of 14




1    evidence. The parties agree that they need not preserve voice or text messages, instant messages or

2    voicemail.

3    7.      Disclosures
4            The parties will exchange their initial disclosures within one week (7 calendar days) of the

5    Initial Case Management Conference.

6    8.      Discovery
7            The parties have exchanged initial discovery requests. The parties are considering entering

8    into a stipulated ESI Order. The parties will submit a proposed ESI stipulation by July 9.

9            Email Service Agreement: The parties have agreed to service of discovery requests,

10   discovery responses, expert reports and other documents that are not served through the Court’s ECF

11   system (for example, sealed pleadings) will be by e-mail only. Service by e-mail will be treated as

12   service by hand delivery. Where voluminous documents are not amenable to e-mail transmission,

13   the parties further agree to accept service by other reasonable electronic means, such as by an e-mail

14   providing access to the documents on a FTP site or through other online services, so long as the

15   sender provides instructions on how to access the documents.

16           The parties further agree that a document is deemed served on a particular day if it (or an

17   email providing access to it) is received by midnight PST on that calendar day (provided that the

18   sender does not receive any indication that the email transmission was unsuccessful); otherwise it is
19   deemed served on the next business day.

20           Discovery Limitations:

21                a. The parties agree to the discovery limitation in the Federal Rules of Civil Procedure,

22                      unless otherwise noted below:

23                b. 45 requests for admissions, except unlimited requests for admissions for document

24                      authentication

25                c. The parties will use their best efforts to avoid taking more than one deposition of any

26                      person, whether in this case or across the multiple cases between the parties,
27

28
                                                            4                 UPDATED JOINT CASE MANAGEMENT
     WEST\286607315.1                                                     STATEMENT AND DISCOVERY PLAN / CASE
                                                                                             NO. 3:18-cv-01697-VC
     3240630.v1
           Case 3:19-cv-01697-VC Document 73 Filed 07/02/19 Page 5 of 14




1                       including, where appropriate, a party agreeing to make deposition testimony of its

2                       Party Witness taken in another case between the parties available for use in this case.

3                  d. Deposition limitations:

4                       Plaintiffs’ Position:

5                       For non-party witnesses, each side will make a good faith effort to work together to

6    avoid the need for duplicative depositions. Because no issue as to the number of depositions or

7    amount of examination time has ever previously arisen in litigation between legacy Plaintiffs and

8    Apple, Uniloc 2017 does not see a need to impose limits beyond those in the Federal Rules, If an

9    issue should arise as to whether a deposition is unnecessary or excessive, Uniloc 2017 and Apple

10   shall confer in good faith to reach agreement, when they actually know what deposition is involved.

11   Uniloc 2017’s proposal gives both parties more flexibility to apportion their time for depositions as

12   each feels appropriate.

13                      Defendant’s Position: Apple proposes the following:

14                      (a) for party witnesses other than testifying experts, Plaintiffs shall take no more than

15    40 hours of Rule 30(b)(6) and individual Rule 30(b)(1) depositions of Apple. Apple shall take no

16    more than 40 hours of Rule 30(b)(6) and individual Rule 30(b)(1) depositions of Plaintiffs.

17                      (b) for non-party witnesses, each side is allowed up to 60 hours of non-party

18    deposition testimony (including depositions taken pursuant to Rules 30(b)(6) and (1). If additional
19    time is necessary, the parties shall meet and confer in good faith in order to reach agreement. Each

20    side should make a good faith effort to work together to avoid the need for duplicative depositions.

21                Apple’s position simply mirrors a previously negotiated agreement regarding deposition

22    limitations in another case involving the parties. Case 2:17-cv-00258-JRG, Dkt. 57 at ¶ 5. In that

23    case, Uniloc alleged patent infringement of three asserted patents and agreed to a party deposition

24    limitation of 40 hours and a non-party deposition limitation of 60 hours. Here, there is one asserted

25    patent, but in the interest of compromise, Apple is proposing the same deposition limitations.

26    Apple’s proposal gives both parties flexibility to apportion their time for depositions as each feels
27

28
                                                            5                  UPDATED JOINT CASE MANAGEMENT
     WEST\286607315.1                                                      STATEMENT AND DISCOVERY PLAN / CASE
                                                                                              NO. 3:18-cv-01697-VC
     3240630.v1
           Case 3:19-cv-01697-VC Document 73 Filed 07/02/19 Page 6 of 14




1     appropriate and ensures that reasonable deposition limits are placed at the beginning of the case to

2     avoid unnecessary and excessive depositions.

3             Protective Orders:

4             Plaintiff’s Position: During venue discovery, the Court entered a Protective Order copied

5    from another action (Dkt. # 42). But because the parties had an outstanding issue as to whether its

6    terms should be modified because of an issue that had arisen in that other action, the Court stated “to

7    the extent necessary, the parties may modify that Order by agreement or with court intervention at a

8    later date.” If agreement cannot be obtained, Uniloc 2017 will move for certain modifications to that

9    Order.

10            Defendant’s Position: The Court already entered a Protective Order Regarding the Disclosure

11   and Use of Discovery Materials on September 13, 2018 (Dkt. # 42), which was not limited to venue

12   discovery. The parties have already spent considerable time negotiating and litigating the

13   appropriate form for a protective order to govern in this case and over a dozen additional cases

14   between them. These efforts, and the guidance from several Court rulings, resulted in a protective

15   order that the parties have routinely applied to cases between them. There is no reason to waste time

16   and effort re-litigating these issues here.

17            This case is part of a series of 24 litigations Uniloc has filed in the United States against

18   Apple. In August 2017, the parties negotiated and entered a protective order to govern one of the
19   earliest case between them in the Eastern District of Texas, with Judge Gilstrap resolving the

20   disputed issues. See E.D. Tex. Case No. 2:17-cv-00258, Dkt. No. 69. Over the next several months,

21   the parties negotiated and agreed to substantively adopt that protective order to govern ten additional

22   cases between them. E.g., E.D. Tex. Case No. 2:17-cv-00470, Dkt. No. 61 (lead case for

23   coordinated proceeding); E.D. Tex. Case No. 2:17-cv-00708, Dkt. No. 47. When all active cases

24   between the parties were transferred to the Northern District of California, Judge Alsup also adopted

25   the previously-agreed protective order. Judge Alsup’s only modifications to the previously-

26   negotiated and -entered order stemmed from newly discovered documentary evidence Apple relied
27

28
                                                           6                  UPDATED JOINT CASE MANAGEMENT
     WEST\286607315.1                                                     STATEMENT AND DISCOVERY PLAN / CASE
                                                                                             NO. 3:18-cv-01697-VC
     3240630.v1
           Case 3:19-cv-01697-VC Document 73 Filed 07/02/19 Page 7 of 14




1    on to (successfully) urge the court to adopt a patent-acquisition bar. N.D. Cal. Case No. 3:18-cv-

2    00360-WHA, Dkt. No. 111.

3            Even beyond the parties’ exhaustive prior negotiations and litigation regarding the scope of

4    an appropriate protective order in other cases, the order in this case has already been subject to

5    motion practice and a Court order entering a protective order. Before this case was transferred from

6    the Western District of Texas, Plaintiff requested that the parties agree to an “interim protective

7    order” limited to the venue issue. Plaintiff’s request was the subject of an Opposed Motion For An

8    Interim Protective Order, filed on August 16, 2018 (Dkt. # 35). On August 23, 2018, Apple

9    responded to Plaintiffs’ motion, noting that an “interim protective order” was unnecessary,

10   particularly because the parties had already invested significant resources negotiating protective

11   order provisions in other cases between the parties, which ultimately resulted in motion practice and

12   this court resolving the protective order disputes and issuing a protective order. See Uniloc v. Apple,

13   3:18-cv-360, Dkt. Nos. 84, 89, 97, Protective Order Briefing; Dkt. No. 111, Order Granting in Part

14   and Denying in Part Proposed Protective Order. A hearing regarding the protective order dispute in

15   this case was held on September 11, 2018 and the court issued an order on September 13, 2018

16   denying Plaintiffs’ motion and agreeing that “Plaintiff’s proposed interim protective order is

17   impractical and insufficient, particularly in light of the protective order already negotiated and court-

18   ordered in related cases.” (Dkt. # 41). The Court then entered a protective order “closely tracking
19   the one proposed by Apple which is already in force in the parties’ related cases.” Id. There is no

20   reason to rehash the protective order dispute.

21           Other Orders: Other than the aforementioned, at the present time, the parties do not request

22   any other orders under Rule 26(c) or under Rule 16(b) and (c).

23   9.      Class Actions
24           Not applicable.

25

26
27

28
                                                         7                  UPDATED JOINT CASE MANAGEMENT
     WEST\286607315.1                                                   STATEMENT AND DISCOVERY PLAN / CASE
                                                                                           NO. 3:18-cv-01697-VC
     3240630.v1
           Case 3:19-cv-01697-VC Document 73 Filed 07/02/19 Page 8 of 14




1    10.     Related Cases
2            Apple filed an administrative motion to relate this case to another action between the parties,

3    specifically Case No. 3:19-cv-01691-JST. See -1691, Dkt. No. 68. On May 22, 2019, Judge Tigar

4    rejected that motion. Id., Dkt. No. 70, 76.

5            Uniloc 2017 has also sued other entities in other districts for infringement of the same patent.

6    The active cases involving the ’654 patent are:

7                Uniloc 2017 LLC v. Google LLC, Case No. 2-18-cv-00493 (E.D. Tex.)
8                Uniloc 2017 LLC v. Samsung Elecs. Am., Inc., et al., No. 2-18-00508 (E.D. Tex.)
9                Uniloc 2017 LLC v. Motorola Mobility, LLC, Case No. 1-18-cv-01844 (D. Del.)
10               Uniloc 2017 LLC v. HTC Am., Inc., Case No. 2-18-cv-01732 (W.D. Wash.)
11               Uniloc 2017 LLC v. Microsoft Corp., Case No. 8-19-cv-00781 (C.D. Cal.).
12           Samsung has filed two inter partes review petitions as to the ’654 patent. Apple’s deadline

13   to file for IPR has passed.

14   11.     Relief
15           Plaintiffs’ Statement

16           Uniloc seeks damages for patent infringement of at least a reasonable royalty in an amount to

17   be determined.

18           Defendant’s Statement
19           Apple seeks an award of attorneys’ fees, costs and expenses, and any other relief as the Court

20   may deem just and proper. It is not possible for Apple to provide a calculation of these damages at

21   this time, as the attorneys’ fees, costs, and expenses will continue to accrue until the case is resolved.

22   12.     Settlement and ADR
23           Plaintiffs’ Statement

24           Uniloc would prefer to mediate the case, and do so sooner rather than later.

25           Defendant’s Statement

26           In this case, Uniloc asserts that Apple infringes 1 of the 36 patents that it has sued Apple on
27   in the US, going back to June 2016. The cases on many of those patents are stayed pending inter

28
                                                         8                  UPDATED JOINT CASE MANAGEMENT
     WEST\286607315.1                                                   STATEMENT AND DISCOVERY PLAN / CASE
                                                                                           NO. 3:18-cv-01697-VC
     3240630.v1
           Case 3:19-cv-01697-VC Document 73 Filed 07/02/19 Page 9 of 14




1    partes review (IPR), or appealed from IPRs or district court orders finding the patents invalid. The

2    remaining active cases are all in the earliest phases of litigation, with the only milestone being the

3    recent transfer from W.D. Texas to this District.

4            The parties previously attended an omnibus mediation before Alexander “Lex” Brainerd, on

5    August 23, 2018. Both parties sought and treated that mediation explicitly as “a global discussion of

6    all aspects of the disputes between them during a single ADR proceeding.” No. 3:18-cv-00358, Dkt.

7    98.

8            And notably, the parties are already under an order to mediate. On April 24, 2018, in the

9    context of cases between the parties before Judge William H. Alsup, the parties attended an ADR

10   Phone Conference with ADR Program Staff Attorney & Mediator Tamara Lange. On May 1, 2018,

11   Judge Alsup ordered those cases “hereby referred to Chief Magistrate Judge Joseph Spero for

12   mediation/settlement.” Case No. 3:18-cv-00365, Dkt. 65 at ¶ 26. The parties attended telephone

13   conferences with Chief Magistrate Judge Spero on May 9 and 24, and December 11, 2018, and April

14   11, 2019. The next telephone conference with Judge Spero is set for July 11, 2019.

15           In view of the global dispute, and the multiple existing avenues of ADR between the parties,

16   Apple does not believe a separate ADR proceeding on this case would materially advance the

17   prospects for settlement.

18   13.     Consent to Magistrate Judge for All Purposes
19           The parties do not consent to have a magistrate judge conduct all further proceedings

20   including trial or entry of judgment.

21   14.     Other References
22           The parties do not believe this matter is suitable for arbitration, a special master or the

23   Judicial Panel on Multidistrict Litigation.

24   15.     Narrowing of Issues
25           Plaintiff’s Statement

26           Not applicable at this time.
27           Defendant’s Statement

28
                                                          9                  UPDATED JOINT CASE MANAGEMENT
     WEST\286607315.1                                                    STATEMENT AND DISCOVERY PLAN / CASE
                                                                                            NO. 3:18-cv-01697-VC
     3240630.v1
           Case 3:19-cv-01697-VC Document 73 Filed 07/02/19 Page 10 of 14




1            Apple anticipates filing a motion for summary judgment.

2    16.     Expedited Trial Procedure
3            The parties do not believe this is the type of case that can be handled under the Expedited

4    Trial Procedure of General Order No. 64 Attachment A.

5    17.     Scheduling
6            Plaintiffs’ Statement

7            Insofar as these cases have been pending for more than a year, Uniloc is eager to commence

8    discovery.

9            Defendant’s Statement

10           Although this case has been pending for more than a year, because of the stay instituted in

11   the Western District of Texas, there has been no activity in this case other than discovery related to

12   Apple’s Motion to Transfer venue (and the parties just recently served initial discovery requests).

13   While Apple is mindful of this Court’s desire to hold a trial date 12-16 months after the date of the

14   original complaint, such a case schedule is unmanageable in this case given the Western District of

15   Texas stay.

16           Table of the Parties’ Proposed Dates

17                      Event                     Rule             Uniloc’s Proposed        Apple’s Proposed
                                                                         Dates                   Dates1
18
      Initial Case Management                                     July 10, 2019           July 10, 2019
19    Conference
      Deadline for Parties to Submit a                                                    July 9, 2019
20    Proposed ESI Order
21    Serve Initial Disclosures            Fed. R. Civ. P.        July 17, 2019           July 17, 2019
                                           26(a)(1)
22
      Plaintiffs’ Disclosure of Asserted   Patent L.R. 3-1; 3-    See *, below            July 24, 2019
23    Claims and Infringement              2
      Contentions and accompanying
24    document production

25

26
             1
              While the federal and local rules establish deadlines for many of the events in Apple’s
27   proposed case schedule, Apple’s proposed schedule largely tracks the federal and local rules, but
     provides dates certain to avoid any uncertainty regarding deadlines and pushes some dates out of
28   major holidays (e.g., Apple’s proposed claim construction briefs deadline).
                                                             10                UPDATED JOINT CASE MANAGEMENT
     WEST\286607315.1                                                      STATEMENT AND DISCOVERY PLAN / CASE
                                                                                              NO. 3:18-cv-01697-VC
     3240630.v1
           Case 3:19-cv-01697-VC Document 73 Filed 07/02/19 Page 11 of 14




1                       Event                    Rule             Uniloc’s Proposed        Apple’s Proposed
                                                                        Dates                   Dates1
2
      Defendant’s Invalidity              Patent L.R. 3-3, 3-    See *, below            September 11, 2019
3     Contentions and accompanying        4
      document production
4     Exchange proposed claim terms       Patent L.R. 4-1        See *, below            September 25, 2019
5     Exchange preliminary claim          Patent L.R. 4-2        See *, below            October 16, 2019
      constructions and extrinsic
6     evidence

7     Uniloc’s Damages Contentions        Patent L.R. 3-8        See *, below            October 30, 2019
      Joint Claim Construction and        Patent L.R. 4-3        See *, below            November 8, 2019
8     Prehearing Statement
9     Apple’s Responsive Damages          Patent L.R. 3-9        See *, below            November 28, 2019
      Contention
10
      Completion of Claim                 Patent L.R. 4-4        See *, below            December 5, 2019
11    Construction Discovery
      Claim Construction Briefs           Patent L.R. 4-5(a)     See *, below            December 23, 2019
12
      Responsive Claim Construction       Patent L.R. 4-5(b)     See *, below            January 14, 2020
13    Briefs
14    Reply Claim Construction Brief      Patent L.R. 4-5(c)     See *, below            January 21, 2020
      Claim Construction Hearing          Patent L.R. 4-6                                Subject to the Court’s
15                                                                                       availability
16    Deadline to Complete Fact                                  May 21, 2020            60 days after claim
      Discovery                                                                          construction ruling
17
      Deadline to serve Opening Expert                           July 7, 2020            45 days after close of
18    Reports by the party bearing the                                                   fact discovery
      burden of proof
19
      Deadline to serve Rebuttal Expert                          See *, below            60 days after opening
20    Reports by the party not bearing                                                   expert reports
      the burden of proof
21    Deadline for Expert Discovery                              14 days after service   14 days after rebuttal
                                                                 of expert’s report      expert reports
22
      Deadline to file Dispositive                               See *, below            14 days after deadline
23    Motions and Daubert Motions                                                        for expert discovery

24    Deadline for Responding to                                 See *, below            14 days after opening
      Dispositive Motions and Daubert                                                    dispositive/Daubert
25    Motions                                                                            motions
      Deadline for Replies to                                    See *, below            7 days after response
26    Dispositive Motions and Daubert                                                    to dispositive/Daubert
27    Motions                                                                            motions

28
                                                            11                UPDATED JOINT CASE MANAGEMENT
     WEST\286607315.1                                                     STATEMENT AND DISCOVERY PLAN / CASE
                                                                                             NO. 3:18-cv-01697-VC
     3240630.v1
             Case 3:19-cv-01697-VC Document 73 Filed 07/02/19 Page 12 of 14




1                        Event                       Rule            Uniloc’s Proposed        Apple’s Proposed
                                                                           Dates                   Dates1
2
         Hearing on Dispositive Motions                            July 1, 2020             35 days after filing of
3                                                                                           dispositive motions
         Final Pretrial Conference                                 September 21, 2020       Based on Court’s
4                                                                                           availability
5        Trial                                                     October 5, 2020          Based on Court’s
                                                                                            availability
6

7
                *The Federal Rules, Civil Local Rules, and Patent Local Rules already establish deadlines
8                for these events, so it is unnecessary for the Court to “order” a date.

9
     18.         Trial
10
                 The case will be tried to a jury. The parties anticipate that the trial will take approximately
11
     seven court days.
12
     19.         Disclosure of Non-party Interested Entities or Persons
13
                 The parties have filed the “Certification of Interested Entities or Persons” required by Civil
14
     L.R. 3-15.
15
                 Plaintiffs’ Statement
16
                 Uniloc Luxembourg assigned the patents to Uniloc 2017 LLC on May 3, 2018. CF Uniloc
17
     Holdings LLC is the parent company of Uniloc 2017.
18
                 Defendant’s Statement
19
                 Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date, other than the
20
     named parties, there is no such interest to report. Apple states that it has no parent corporation and
21
     that no publicly-held corporation owns 10% or more of its stock.
22

23
     20.         Professional Conduct
24
                 All attorneys of record for the parties have reviewed the Guidelines for Professional Conduct
25
     for the Northern District of California. .
26
     21.         Other
27
                 Pursuant to Patent L.R. 2-1(b), the parties further address the following topics:
28
                                                             12                 UPDATED JOINT CASE MANAGEMENT
     WEST\286607315.1                                                       STATEMENT AND DISCOVERY PLAN / CASE
                                                                                               NO. 3:18-cv-01697-VC
     3240630.v1
           Case 3:19-cv-01697-VC Document 73 Filed 07/02/19 Page 13 of 14




1            (1)        The parties generally propose to follow the obligations and deadlines set forth in the

2    Patent Local Rules, except Apple has requested certain modifications, as set forth in the above case

3    schedule.

4            (2)        The parties will meet and confer regarding any necessary claim construction

5    discovery as the case progresses.

6            (3)        The parties believe that it is premature to address whether live testimony should be

7    heard at the claim construction hearing or the order of presentation. The parties will discuss these

8    issues with each other as discovery proceeds and will make a joint proposal to the Court concerning

9    the logistics for the Markman hearing.

10           (4)        Apple anticipates providing a non-argumentative written or multimedia presentation

11   to the Court describing the technology relevant to the ’654 patent.

12           (5)        A non-binding, good-faith estimate of the damages range expected for the case along

13   with an explanation:

14           Plaintiffs’ Statement

15           There has been no discovery to date. As such, Uniloc is unaware of Apple’s sales and

16   similar licensing arrangements.

17           Defendant’s Statement

18           Apple seeks an award of attorneys’ fees, costs, and expenses, and any other relief as the
19   Court may deem just and proper. It is not possible for Apple to provide a calculation of these

20   damages at this time, as any attorneys’ fees, costs, and expenses to which Apple is entitled will

21   depend on future rulings of this Court and will continue to accrue until the case is resolved.

22

23

24

25

26
27

28
                                                           13                 UPDATED JOINT CASE MANAGEMENT
     WEST\286607315.1                                                     STATEMENT AND DISCOVERY PLAN / CASE
                                                                                             NO. 3:18-cv-01697-VC
     3240630.v1
           Case 3:19-cv-01697-VC Document 73 Filed 07/02/19 Page 14 of 14




1                                         Respectfully Submitted,

2      Dated: July 3, 2019             /s/ James J. Foster
                                       James J. Foster
3
                                       Aaron S. Jacobs (CA No. 214953)
4                                      PRINCE LOBEL TYE LLP
                                       One International Place, Suite 3700
5                                      Boston, MA 02110
                                       617-456-8000
6                                      jfoster@princelobel.com
                                       ajacobs@princelobel.com
7

8                                      Counsel for Plaintiffs

9      Dated: July 3, 2019             By: /s/ Christine K. Corbett
                                          Mark D. Fowler
10                                        Christine K. Corbett
11                                        Summer Torrez
                                          Jonathan Hicks
12                                        DLA Piper LLP (US)
                                          2000 University Avenue
13                                        East Palo Alto, CA 94303-2214
                                          Tel: 650.833.2000
14

15                                        Attorneys for Defendant
                                       Apple Inc.
16

17

18
19

20

21

22

23

24

25

26
27

28
                                               14                   UPDATED JOINT CASE MANAGEMENT
     WEST\286607315.1                                           STATEMENT AND DISCOVERY PLAN / CASE
                                                                                   NO. 3:18-cv-01697-VC
     3240630.v1
